Appeal by defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered December 9, 1982, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Pizzuto, J.), of defendant’s motion to suppress statements, identification testimony and physical evidence.
Judgment affirmed.
The hearing court correctly determined that the witnesses’ identification of defendant all had sufficient independent sources, and that, under the circumstances, the viewing of a photograph of defendant found in an automobile believed to have been involved in the robbery, did not taint the identifications. Neither is defendant entitled to a new trial because the prosecutor allegedly improperly questioned alibi witnesses about their failure to come forward; rather, the foundation suggested by People v Dawson (50 NY2d 311, 321) was laid, and, as to defendant’s brother, the court did inquire into whether or not his failure to answer the District Attorney’s questions was a result of counsel’s advice. We have considered defendant’s other contentions and find them to be without merit. Mangano, J. P., Thompson, O’Connor and Weinstein, JJ., concur.